Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This office action is responsive to claims filed on 06/13/2022.
Claims 1-8 are allowed in this office action.
Cancellation of claims 9-11 is acknowledged.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim, the primary reason for allowance is, A device and method for coating containers, said device comprising at least one vacuum device for generating a vacuum, and at least one treatment station for coating containers with a plasma, wherein the treatment station is in fluid communication with the vacuum device and wherein the treatment station has at least one treatment device configured for introduction into a container, said device further comprising a conveyor device for transporting containers on a transport path P and with at least one support element to receive at least one container, wherein the support element is movable in a direction different from zero relative to the transport path P of the containers, and wherein the support element is configured such that both a movement downwards or upwards and also a movement in a lateral direction relative to the transport path P takes place and is configured for introducing the container into the treatment station and for lifting the container out of the treatment station or lowering the container and pivoting the container to the conveyer device, wherein a closure element is arranged on the support element which closure element is configured for closing the treatment station in a substantially airtight manner.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731